Citation Nr: 9934296	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1983.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) issued on February 9, 1996.  The first 
rating decision granted service connection and assigned a 
noncompensable disability rating for trigeminal neuralgia.  
Service connection for posttraumatic stress disorder (PTSD) 
and lumbar disc disease were denied.  In a second rating 
decision, the RO denied entitlement to service connection for 
residuals of dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  The veteran was informed of 
both determinations, as well as of her procedural and 
appellate rights, by VA letter dated February 15, 1996.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case as to these four issues in May 1996.  
The RO received her substantive appeal on February 21, 1997.

By rating decision and supplemental statement of the case 
(SSOC) issued in February 1998, the RO confirmed and 
continued the denial of service connection for dental trauma 
but granted entitlement to an initial evaluation of 10 
percent for trigeminal neuralgia.  The RO also granted 
service connection and assigned an initial rating of 20 
percent for lumbosacral strain; therefore, this claim will no 
longer be discussed herein.  See Grantham v. Brown, 114 F.3d 
1156 (1997) (where service connection has been granted after 
an appeal has been initiated, the claim is no longer in 
appellate status since the appellant's NOD as to the 
"logically up-stream element of service connectedness" does 
not "concern the logically down-stream element of 
compensation level").

By rating decision issued in October 1998, the veteran was 
granted service connection and assigned a 50 percent initial 
evaluation for PTSD.  Therefore, this claim will also no 
longer be discussed herein.  Id.

In September 1999, the Board remanded this case to allow the 
RO to address, in the first instance, whether the veteran's 
February 1997 substantive appeal was received in a timely 
manner.  By rating decision issued later that month, the RO 
determined that only the veteran's claim seeking entitlement 
to an increased disability evaluation for neuralgia is in 
appellate status.  Upon further computation of the time limit 
for filing set forth in 38 C.F.R. §§ 20.305 and 20.306 
(1999), the Board also finds that a timely substantive appeal 
has been received with respect to the veteran's neuralgia 
claim.  However, as aptly pointed out by the RO, the 
veteran's February 1997 VA Form 9, Appeal to the Board, does 
not mention her dental trauma claim.  By VA letter dated 
September 29, 1999, the veteran was informed of these 
determinations and given an appropriate opportunity to 
respond.  She failed to do so.  Accordingly, the veteran is 
statutorily barred from appealing the RO's denial of her 
dental trauma claim and the Board only has jurisdiction to 
consider her remaining claim for an increased evaluation for 
trigeminal neuralgia.  See 38 C.F.R. § 20.203 (1999); see 
also Roy v. Brown, 5 Vet. App. 554, 556 (1993).


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for trigeminal neuralgia on July 10, 1995.

2.  The veteran's paralysis of the fifth (trigeminal) cranial 
nerve has been no more than wholly sensory in nature since 
she filed her original claim and severe incomplete paralysis 
has not shown.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 10 percent for paralysis of the fifth (trigeminal) 
cranial nerve are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
4.14, 4.55, 4.124, 4.124a, Diagnostic Codes 8205, 8305, 8405 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that she has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issue presently before the Board involves an 
initial rating.

A review of the record included the veteran's available 
service medical records received from the National Personnel 
Records Center in August 1995, which show that she had a 
normal neurologic evaluation on initial enlistment 
examination in June 1974.  Although a copy of her final 
separation examination is not of record, the veteran did 
submit a June 1983 statement of Joseph A. Miller, Assistant 
Chairman, Department of Neurology, National Naval Medical 
Center.  This statement indicates that the veteran had been 
seen on four occasions in the Neurology Clinic for mildly 
atypical trigeminal neuralgia.  Workup of the veteran was 
unreavealing for an underlying structural abnormality 
(including CT scan of the head).  She was begun on Tegretol 
(carbamazepine), and was noted to have done quite well on 
that regimen.  The final diagnostic impression was tic 
douloureux (trigeminal neuralgia), idiopathic, controlled 
with Tegretol.

VA outpatient treatment records developed between 1992 and 
1995 confirm that the veteran continued to take Tegretol for 
trigeminal neuralgia.

On VA general medical examination in March 1996, the veteran 
reported that she had been prescribed Tegretol for a short 
period of time, and was not on any medication for her 
trigeminal neuralgia at that time.  However, she stated that 
it was present on a daily basis and was manifested by 
redness, tenderness over the left cheek and a throbbing 
sensation in the left upper jaw.  Examination of the 
veteran's skin was negative, except for a flush appearance of 
both cheeks.  The diagnoses included history of trigeminal 
neuralgia, on no medication at present.

Additional service medical records submitted by the veteran 
do not reflect any additional treatment for trigeminal 
neuralgia outside of that indicated by Dr. Miller.

VA outpatient treatment records developed between March 1996 
and April 1997 noted the veteran's prior history of 
trigeminal neuralgia.  On neurologic examination for her 
various other disabilities in December 1996, the veteran 
stated that she was diagnosed as having left-sided trigeminal 
neuralgia at Bethesda Naval Hospital in the 1980's and was 
placed on Tegretol.  She reported that her last episode had 
occurred approximately one month prior; she stated that she 
has one episode per month lasting less than a day.  She 
denied all other common neurologic complaints.  Physical 
examination of the veteran revealed, in pertinent part, that 
cranial nerves II through XII were intact.  Air conduction 
was greater than bone conduction, bilaterally.  The Weber was 
in the midline.  Her discs were flat without evidence of 
papilledema.  There was no visual field defect upon direct 
confrontation.  Sensory examination revealed that the veteran 
did not have a consistent sensory deficit to pin or vibration 
except that she had a tendency to split the midline over her 
forehead; right greater than left.

On VA examination for compensation and pension purposes in 
May 1997, the veteran stated that she has a stabbing pain 
which comes once every two weeks.  The left side of her face 
would thereafter be sore for one week.  She noted that this 
stabbing pain only occurs for a few seconds, and may recur 
once or twice more within a day.  In the prior year, she 
began to feel stabbing pain on the right cheek as well.  On a 
pain scale of 0 to 5, 5 being the most severe, she rated the 
pain as 3.  About three times a week, she would feel a 
tightness or pulling sensation on the left side of her face, 
mostly by the temporal region.  She stated that this is 
brought on by stress, fatigue, sore throat or sinusitis.  
Physical examination of the veteran reveals that she was 
oriented times three.  There was bilateral malar redness, but 
more on the left side and slightly swollen.  It was tender to 
touch.  She also had slight tenderness over the frontal 
sinus.  She also had mild gum disease, with no tooth abscess.  
Her throat and tongue were normal.  The veteran had no 
adenopathy, but claimed that she had a tender lymph node on 
the left side about a week prior.  Her ear canals and 
eardrums were normal.  She had bilateral corneal reflex.  
There was no facial atrophy; jaw muscle tone and strength 
were equal when she clenches her teeth.  Sensation to pain 
and touch was equal and present in each branch of the 
trigeminal nerve.  The diagnosis was trigeminal neuralgia.

The pertinent regulations provide that the term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note (1999).  Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (1999).  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (1999).



Trigeminal neuralgia is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 as trigeminal nerve paralysis.  The 
evaluation for fifth (trigeminal) cranial nerve paralysis is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  A 10 percent rating is warranted for moderate 
incomplete paralysis.  A 30 percent rating requires severe 
incomplete paralysis.  Complete paralysis warrants a 50 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 
8305, 8405 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet .App. 49, 55 
(1990).  Here, the RO afforded the veteran an initial 
disability evaluation of 10 percent for trigeminal neuralgia 
based on recurring symptomatology of the left cheek area.  In 
view of the fact that the veteran's treatment records show no 
additional sensory manifestations or motor loss attributed to 
her trigeminal nerve disorder, the Board is satisfied that 
this service-connected disorder has been no more than 
moderately disabling since she filed her original claim for 
service connection.  Therefore, entitlement to an initial 
disability evaluation in excess of 10 percent for trigeminal 
neuralgia is not demonstrated.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disorder presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

The claim for an initial disability rating in excess of 10 
percent for trigeminal neuralgia is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

